     Case 0:20-cv-61321-WPD Document 3 Entered on FLSD Docket 07/02/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida

                                                                       )
        DAVID “RYAN” MCCAIGUE, an individual                           )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
                                                                       )                          20-CV-61321-WPD
        DOENCH WEALTH MANAGEMENT, LLC;                                 )
         and BRIAN H. DOENCH, an individual                            )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DOENCH WEALTH MANAGEMENT, LLC
                                           1712 Mattox Court
                                           Charlottesville, Virginia 22903




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David C. Silver, Esq.
                                           Silver Miller
                                           11780 W. Sample Road
                                           Coral Springs, FL 33065
                                           E-mail: DSilver@SilverMillerLaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

               Jul 2, 2020
Date:
                                                                                            Signature of Clerk or Deputy ClerkBeasley-Martin
                                                                                                                   s/ Alisha
     Case 0:20-cv-61321-WPD Document 3 Entered on FLSD Docket 07/02/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        SouthernDistrict
                                                     __________ Districtof
                                                                         of__________
                                                                           Florida

                                                                       )
        DAVID “RYAN” MCCAIGUE, an individual                           )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
                                                                       )                          20-CV-61321-WPD
        DOENCH WEALTH MANAGEMENT, LLC;                                 )
         and BRIAN H. DOENCH, an individual                            )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BRIAN H. DOENCH
                                           1712 Mattox Court
                                           Charlottesville, Virginia 22903




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David C. Silver, Esq.
                                           Silver Miller
                                           11780 W. Sample Road
                                           Coral Springs, FL 33065
                                           E-mail: DSilver@SilverMillerLaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT

                 Jul 2, 2020
Date:
                                                                                            Signature of Clerk or Deputy ClerkBeasley-Martin
                                                                                                                   s/ Alisha
